Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 7/27/2022.

The application has been amended as follows: 

IN THE CLAIMS:
	Claim 1, at line 15, “1 mm” has been deleted, and – 3 mm—has been inserted in its place
	Claims 5 and 7-8 are cancelled.

It is noted that the amendment of claim 1 is to provide agreement between Table 1 of the specification and claim 1, where Table 1 indicates that an overlap length of 3 and 5 mm provides a variation in thickness in the range of +/- 2%.
Claim 5 has been cancelled because its limitation (range of no less than 3 mm and no more than 5 mm) has been incorporated into claim 1.
Claims 7-8 are cancelled as being directed to withdrawn invention claims. 

Allowable Subject Matter
Claims 1, 6, and 9-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the features of claim 1, specifically wherein a length of the overlapping portion of the discharge regions is no less than 3 mm and no more than 5 mm in a width direction of the current collector, wherein each of the discharge ports of the discharge nozzles is configured as a slit, wherein the discharge regions include at least one discharge region and at least one second discharge region that are alternately arranged in the width direction of the current collector, wherein the exposed portion is formed on at least one second discharge region, wherein a length of a front-end-side channel of at least one of the discharge nozzles corresponding to the at least one first discharge region in the width direction increases as a position thereof is nearer to a discharge port, and a length of a front-end-side channel of at least one of the discharge nozzles corresponding to the at least one second discharge region in the width direction is constant, and wherein the mixture layer has a variation in thickness within a range of +/- 2%.
The closest prior art is Samitsu, JP 2001-006664 (citations are to the machine translation provided by Espacenet), Bernert, US 6,410,100 B1, Oshima, US 2011/0225808 A1, Tomaru, US 2005/0056214 A1, and Nonoyama, US 2003/0155451 A1.
Samitsu teaches applying an active material paste or slurry to a belt-like current collector for a battery using multiple discharge nozzles wherein the discharge port of a second nozzle is controlled to apply the slurry intermittently to the belt-like current collector (0001, 0007, 0010, 0014, 0019, and Fig. 1-3). The discharge nozzles nor the discharge regions of Samitsu overlap (Fig. 1-2 and Fig. 4). 
Bernert provides the suggestion to have arranged the discharge regions so that a part of each discharge region overlaps a part of another discharge region adjacent thereto to form a continuous coating over the surface and to provide an even layer thickness, where doctor elements can be used to even out the thickness so as to prevent any uncoated regions between the discharge regions (abstract, Col. 2, lines 15-18, Col. 2, lines 39-53, Col. 3, lines 29-34, and Fig. 2).
Oshima provides the suggestion of applying the coating material onto the current collector using a slit die (abstract, 0001, 0011, and 0019).
Tomaru teaches that when depositing a coating through a slit, the coating width is approximately equal to the width of the slit (abstract, 0010, 0028, and Fig. 2). Therefore, to provide the overlap suggested by Bernert when depositing the coating using slit die coating, it is suggested to overlap the discharge ports of the discharge nozzles such that a part of the projection view of each discharge port on the current collector overlaps a part of a projection view of another discharge port adjacent thereto when view in the length direction of the current collector.
Oshima also provides the suggestion of optimizing the flow path of the nozzles or a length of a front-end-side channel of the nozzles so as to control the edge of the coating material in the discharge regions (abstract, 0056, 0062-0063, Fig. 6-7, and Fig. 15-16).
Nonoyama teaches depositing material from slit nozzles where the coating regions overlap and the overlap region is 10 mm or 20 mm (abstract). They teach using an overlap margin of 10 mm the thickness increase is +25% (Table 1). They teach that the thickness of the overlap region is determined by the dimensions of the nozzle where the lateral end parts of the nozzle change linearly from the center to the end (abstract, 0045, and Fig. 1). Further, the discharge ports of the discharge nozzles of Nonoyama do not overlap (Fig. 1). 
Therefore, none of the prior art teaches or suggests the claimed specific combination of front-end-side channel nozzle pattern, overlap range, and variation in thickness of the deposited layer when overlapping discharge ports of discharge nozzles and overlapping discharge regions, such that the claimed process is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718